Honda Motor Co., LTD., Et




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2014

                                     No. 04-14-00398-CV

                           Alma L. GOMEZ and Alberto F. Gomez,
                                      Appellants

                                               v.

                             HONDA MOTOR CO., LTD., Et al.,
                                     Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26254-MCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
        Appellants’ brief was due to be filed with this court on August 4, 2014. On July 21,
2014, Appellants filed an unopposed first motion for a twenty day extension of time to file their
brief until August 25, 2014.
       Appellant’s motion is GRANTED. Appellant must file its brief with this court by August
25, 2014.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court